Title: To Thomas Jefferson from Charles Willson Peale, 10 September 1825
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Philada
Sepr 10th 1825.
It has for some time past that I have promised myself the pleasure of paying you a Visit, yet the situation of my family and the interests of the Museum has not allowed me that indulgence. My Son Titian has not only great skill in preserving all kinds of Animals, but also he has acquired an abundance of knowledge in Natural history, I mean of animated nature. And my Son Franklin is possessed of great mechanical knowledge and is not only an able & expert artist; neat & excellent in every thing he undertakes to execute, but he also has a Phylosophical turn of mind.Having proposed to these two Sons that they should take the whole management of the Museum, and thus release me from all care respecting it, in order that I may persue any imployment that fancy would lead too they paying me an Annual sum, to be paid quarterly.My view in this proposal is, that they having a greater interest in the improovent to obtain a greater visitation, will exert themselves to advance the usefulness of the Institution, more than they will on receiving a fixt salary. Thus the public will be benifited, the museum much inriched by their united exertions, and I may not loose much income, having a sufficiency to indulge myself in a rational mode of spending the time of the decay of nature. As yet I am healthy & strong, and I shall endeavor to keep so, by exercise & temperance in all my appetites. I hope you enjoy good healths. although you cannot walk, yet it will give me pleasure to know that you exercise considerably on horse back. That the progress of diffusing knowledge to a rising generation, by your exertions in the  estableshment of a Colledge, will give you many pleasing reflections, and that you may live to see the youth of your country trained to knowledge and virtue. I never liked the practice of sending our youth far from their homes to be educated.Enclosed I send you an attempt I made to deliver lectures, I made a second, but having lent the lecture to some friend, I have lost it, which I regret much as it was more enlarged and opened my views on Natural more fully. I vainly thought I could engage the attention of the public to this pleasing branch of knowledge, my zeal was greater than my powers, so I stoped at my 2d tryal.Believe me to be with great esteem your friendC. W. Peale